DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/29/2021 which amended claims 1, 5-7 and 9, cancelled claims 4 and 8 and added new claims 10-13. Claims 1-3, 5-7 and 9-13 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2016/0232651) in view of Bhatt (US 2013/0106899).
Regarding Claim 1, Koyama discloses a color conversion method comprising: 
displaying a selection screen (Figures 3B and 3C; Adjustment Screen 1a and/or 1b) which includes a display image displayed using an input image signal (see Figures1, 3B and 3C; Paragraphs [0072] and [0075);

taking a conversion color to be designated as an output color after changing the designated color (see Paragraph [0076]; wherein the conversion color is the color in which the user is able to produce by using the adjustment screen 1b to draw a cursor that specifies the direction and the amount of the adjustment of each of the hue, the saturation, and the luminance of the color to be adjusted which was previously selected using the adjustment screen 1a); and 
performing color conversion of the designated color into the conversion color out of the input colors to output an output image signal for displaying the display image using the input image signal on which the color conversion was performed (see Paragraph [0076]; wherein it is disclosed that any of R, G, B, C, M, and Y is selected in the adjustment screen 1a as a color to be adjusted and that in the adjustment screen 1b is drawn a cursor that specifies the direction and the amount of the adjustment of each of the hue, the saturation, and the luminance of the color to be adjusted).
Koyama does not expressly disclose that the color conversion method comprises: taking a color required to be changed as a designated color out of input colors included in the display image by receiving a selection that points the designated color in the display image on the selection screen.
Bhatt discloses a color conversion method comprising:
displaying a selection screen (Figure 1; Color Control Tool 130*) which includes a display image (Figure 1; Digital Image 105) displayed using an input image signal (see Abstract; wherein a color control tool is displayed within a graphical user interface superimposed on a digital image being manipulated);
taking a color required to be changed as a designated color out of input colors included in the display image (Figure 1; Digital Image 105) by receiving a selection that points the designated color in the display image (Figure 1; Digital Image 105) on the selection screen (see Paragraphs [0004] and [0012]; wherein it is disclosed that a user can input a color selection within the digital image which includes an image pixel having the selected color); 
taking a conversion color to be designated as an output color after changing the designated color (see Paragraph [0034]; wherein an effect indicator 272 includes a new color indicator 272-i configured to indicate the (target) deeper color obtained by changing the input color (indicated by the reference color indicator 271) when the user moves the effect indicator 272 upwards); and 
performing color conversion of the designated color into the conversion color out of the input colors to output an output signal for displaying the display image (Figure 1; Digital Image 105) using the input image signal on which the color conversion was performed (see Paragraph [0031]; wherein it is disclosed that a color control tool 130* is configured to cause change of the selected color within the digital image 105 in accordance with user input specifying movement 132 within the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the color conversion method of Koyama such that the color conversion method comprises: taking a color required to be changed as a designated color out of input colors included in the display image by receiving a 
Regarding Claim 5, Koyama as modified by Bhatt discloses the limitations of claim 1 as detailed above.
Koyama further discloses displaying an adjustment screen (Figure 3C; Adjustment Screen 1B) including the selection screen for the conversion color (see Figure 3C and Paragraph [0076]); and 
taking the conversion color selected from the adjustment screen (see Paragraph [0076]; wherein it is disclosed that in the adjustment screen 1b is drawn a cursor that specifies the direction and the amount of the adjustment of each of the hue, the saturation, and the luminance of the color to be adjusted).
	Regarding Claim 6, Koyama discloses a color conversion device (Figure 1; Image Processing Unit 30) comprising: 
	a projection device (Figure 1; Projection Unit 20) configured to display a selection screen (Figures 3B and 3C; Adjustment Screen 1a and/or 1b) which includes a display image displayed using an input image signal (see Figures 1, 3B and 3C; Paragraphs [0072] and [0075]);
a color comparison circuit (Figure 1; Conversion Circuit 33) configured to take a color required to be changed as a designated color out of input colors included in a display image (see Paragraph [0073]; wherein it is disclosed that the image processing 
an interpolation circuit (Figures 1 and 2; Adjustment Circuit 34) configured to take a conversion color designated as an output color after changing the designated color, perform color conversion of the designated color out of the input colors into the conversion color, and output an output image signal for displaying the display image using the input image signal on which the color conversion was performed (see Paragraphs [0048]-[0049]; wherein it is disclosed that the conversion circuit 33 converts the image signal S1 outputted by the processing section 32 into an image signal in a color space of a polar coordinate system and outputs an input image signal S2, which is to be processed by the adjustment circuit 34, to the adjustment circuit 34 such that the  adjustment circuit 34 adjusts the input image signal S2 in terms of the hue, saturation, and luminance and outputs an output image signal S3 having undergone the adjustment to the conversion circuit 35).
Koyama does not expressly disclose that the color comparison circuit is configured to take a color required to be changed as a designated color our of input colors included in the display image by receiving a selection that points the designated color in the display image on the selection screen.
Bhatt discloses a color conversion device (Figure 1; System 100) comprising:
a display device (Figure 1; Mobile Device 102) configured to display a selection screen (Figure 1; Color Control Tool 130*) which includes a display image (Figure 1; Digital Image 105) displayed using an input image signal (see Abstract; wherein a color control tool is displayed within a graphical user interface superimposed on a digital image being manipulated); 
a color comparison circuit (Figure 1; On- Screen Image Adjustment Utility 110) configured to take a color required to be changed as a designated color out of input colors included in the display image (Figure 1; Digital Image 105) by receiving a selection that points the designated color in the display image (Figure 1; Digital Image 105) on the selection screen (see Paragraphs [0004], [0012] and [0023]; wherein it is disclosed that a user can input a color selection within the digital image which includes an image pixel having the selected color).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the color conversion method of Koyama such that the color comparison circuit is configured to take a color required to be changed as a designated color our of input colors included in the display image by receiving a selection that points the designated color in the display image on the selection screen, as taught by Bhatt, because doing so would allow the user to select, in a visual and intuitive way, a desired new color from among the multiple new colors indicated by the color control tool without having to understand arcane color-theory notions such as hue or saturation (see Bhatt Paragraph [0014]).
Regarding Claim 7, Koyama teaches a display device (Figure 1; Projector 1) comprising: 
a projection device (Figure 1; Projection Unit 20) configured to display a selection screen (Figures 3B and 3C; Adjustment Screen 1a and/or 1b) which includes a display 
a color conversion device (Figure 1; Image Processing Unit 30) including a color comparison circuit (Figure 1; Conversion Circuit 33) and an interpolation circuit (Figures 1 and 2; Adjustment Circuit 34), the color comparison circuit (Figure 1; Conversion Circuit 33) taking a color required to be changed as a designated color out of input colors included in a display image (see Paragraph [0073]; wherein it is disclosed that the image processing unit 30 instructs the conversion circuit 33 to cause it to convert the input image data D1 into an image signal in the color space of the polar coordinate system), the interpolation circuit (Figures 1 and 2; Adjustment Circuit 34) taking a conversion color designated as an output color after changing the designated color, performing color conversion of the designated color out of the input colors into the conversion color, and outputting an output image signal for displaying the display image using the input image signal on which the color conversion was performed (see Paragraphs [0048]-[0049]; wherein it is disclosed that the conversion circuit 33 converts the image signal S1 outputted by the processing section 32 into an image signal in a color space of a polar coordinate system and outputs an input image signal S2, which is to be processed by the adjustment circuit 34, to the adjustment circuit 34 such that the  adjustment circuit 34 adjusts the input image signal S2 in terms of the hue, saturation, and luminance and outputs an output image signal S3 having undergone the adjustment to the conversion circuit 35); 
a control device (Figure 1; Control Unit 10) configured to input the designated color and the conversion color to the color conversion device (see Paragraphs [0076]-
wherein the projection device (Figure 1; Projection Unit 20) further includes at least one light modulation device (Figure 1; Light Modulator 22) and a projection optical system (Figure 1; Projection System 23), the light modulation device (Figure 1; Light Modulator 22) modulating light emitted from a light source (Figure 1; Light Source 21) in accordance with the output image signal output from the color conversion device (see Paragraph [0037], [0044] and [0051]; wherein it is disclosed that the image processing unit 30 includes a processing section 32, conversion circuits 33 (conversion section) and 35, an adjustment circuit 34 (adjustment section), a light modulator drive circuit 36, and an LUT (lookup table) storage section 39 and that the light modulator drive circuit 36 drives the light modulator 22 on the basis of the image signal S4 inputted from the conversion circuit 35), the projection optical system (Figure 1; Projection System 23) collecting, diffusing, and then projecting the light modulated by the light modulation device (see Paragraph [0037]; wherein it is disclosed that the projection system 23 causes the light modulated by the light modulator 22 to converge and diverge to project the modulated light on the screen SC).
Koyama does not expressly disclose that the color comparison circuit takes a color required to be changed as a designated color out of input colors in the display image by receiving a selection that points the designated color in the display image on the selection screen.
Bhatt discloses a color conversion device (Figure 1; System 100) comprising:
a display device (Figure 1; Mobile Device 102) configured to display a selection screen (Figure 1; Color Control Tool 130*) which includes a display image (Figure 1; Digital Image 105) displayed using an input image signal (see Abstract; wherein a color control tool is displayed within a graphical user interface superimposed on a digital image being manipulated); 
a color comparison circuit (Figure 1; On- Screen Image Adjustment Utility 110) configured to take a color required to be changed as a designated color out of input colors included in the display image (Figure 1; Digital Image 105) by receiving a selection that points the designated color in the display image (Figure 1; Digital Image 105) on the selection screen (see Paragraphs [0004], [0012] and [0023]; wherein it is disclosed that a user can input a color selection within the digital image which includes an image pixel having the selected color).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the color conversion method of Koyama such that the color comparison circuit is configured to take a color required to be changed as a designated color our of input colors included in the display image by receiving a selection that points the designated color in the display image on the selection screen, as taught by Bhatt, because doing so would allow the user to select, in a visual and intuitive way, a desired new color from among the multiple new colors indicated by the color control tool without having to understand arcane color-theory notions such as hue or saturation (see Bhatt Paragraph [0014]).
Regarding Claim 9, Koyama as modified by Bhatt discloses the limitations of claim 7 as detailed above.
Koyama further discloses the projection device (Figure 1; Projector 1) displays an adjustment screen (Figure 3C; Adjustment Screen 1B) including the selection screen for the conversion color (see Figure 3C and Paragraph [0076]), and 
the color conversion device (Figure 1; Image Processing Unit 30) takes the conversion color selected from the adjustment screen (see Paragraphs [0076]-[0079]; wherein it is disclosed that upon operation of the adjustment screens 1a and 1b the control unit 10 creates the hue adjustment LUT 41a, the saturation gain setting LUT 43a and the luminance gain setting LUT 46a and then outputs the created LUTs to the image processing unit 30 and that in the adjustment screen 1b is drawn a cursor that specifies the direction and the amount of the adjustment of each of the hue, the saturation, and the luminance of the color to be adjusted).

Allowable Subject Matter
Claims 2, 3 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 2, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious performing the color conversion using a grid-point group determined in advance out of a plurality of grid-points defining 
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
Claim 3 would likewise be non-obvious over the prior art of record if the aforementioned amendment were performed due to its dependency upon claim 2.
In regards to claim 10, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the interpolation circuit is configured to perform the color conversion using a grid- point group determined in advance out of a plurality of grid-points defining the output color corresponding to the input color; the interpolation circuit is configured to approximate the designated color to a grid- point nearest neighbor of the designated color out of the grid-points included in the grid-point group, the interpolation circuit is configured to make the conversion color correspond to another grid-point not included in the grid-point group, and the interpolation circuit is configured to constitute the grid-point group by the another grid-point instead of the nearest neighbor grid-point approximated.
These limitations in combination with the limitations of claim 6 would render the claim non-obvious over the prior art of record if rewritten.

In regards to claim 12, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the interpolation circuit is configured to perform the color conversion using a grid- point group determined in advance out of a plurality of grid-points defining the output color corresponding to the input color; the interpolation circuit is configured to approximate the designated color to a grid- point nearest neighbor of the designated color out of the grid-points included in the grid-point group, the interpolation circuit is configured to make the conversion color correspond to another grid-point not included in the grid-point group, and the interpolation circuit is configured to constitute the grid-point group by the another grid-point instead of the nearest neighbor grid-point approximated.
These limitations in combination with the limitations of claim 12 would render the claim non-obvious over the prior art of record if rewritten.
Claim 13 would likewise be non-obvious over the prior art of record if the aforementioned amendment were performed due to its dependency upon claim 12.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882